914 So. 2d 1053 (2005)
Aqwan GRIFFITH, Petitioner,
v.
STATE of Florida, Respondent.
No. 5D05-3915.
District Court of Appeal of Florida, Fifth District.
November 23, 2005.
James Russo, Public Defender and Blaise Trettis, Assistant Public Defender, Viera, for Petitioner.
Charles J. Crist, Jr., Attorney General, Tallahassee, and Wesley Heidt, Assistant Attorney General, Daytona Beach, for Respondent.
PER CURIAM.
Aqwan Griffith petitions this court for a writ of habeas corpus. Griffith is being held without bond on a lewd and lascivious molestation charge. The state failed to file a motion for pretrial detention pursuant to Florida Rule of Criminal Procedure 3.132. Rule 3.132(a) states, "If no such motion is filed, or the motion is facially insufficient, the judicial officer shall proceed to determine the conditions of release pursuant to the provisions of rule 3.131(b)(1)." Rule 3.131(b)(1) also states that unless the state has filed a motion for pretrial detention, the court shall conduct a hearing to determine pretrial release.
Because the state failed to file a motion for pretrial detention, we grant the petition for writ of habeas corpus and direct the trial court to conduct a hearing pursuant to Rule 3.131(b)(1) and determine appropriate conditions of release. See Golden v. Crow, 862 So. 2d 903 (Fla. 2d DCA 2003). The trial court is directed to hold *1054 the hearing no later than Tuesday, November 29, 2005.[1]
PETITION GRANTED.
SHARP, W., THOMPSON, and TORPY, JJ., concur.
NOTES
[1]  The state may, of course, file a motion for pretrial detention at any time prior to trial. See Fla. R.Crim. P. 3.132(b).